Title: William Hodge to the American Commissioners, 10 July 1778: résumé
From: Hodge, William
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Cadiz, July 10, 1778: I received only yesterday your letter of April 19. You tell me I am charged with almost 100,000 livres of public money. I gave Mr. Deane a detailed account of my receipts and disbursements and the charges of the Dunkirk merchants; my only charge was the trifling 2½ percent commission, which did not even cover my expenses. You will find that a balance is due me, as I was only responsible for a quarter of the cutter and Mr. Deane for the other quarter; he doubtless took with him the papers relating to her and the lugger.

Mr. Lee has informed Congress that he does not know how I used the large sum of public money I received. Ignoring expenses and what is due to the crew, he has told all his Spanish correspondents that Congress and I were jointly concerned with a privateer, and that they should pay me only half the prize money and send him the other half.
I shall now account for myself since I arrived in Spain. Mr. John Ross and I claimed the cutter as our property in consequence of an order from Mr. Deane, who had as much authority in public business as yourselves. I am surprised that Dr. Franklin signed your letter, for I heard him advising Mr. Deane to do as he did. Mr. Deane ordered Captain Conyngham to deliver us the cutter and put himself under our direction, which he did. He and Dr. Franklin avoided expense and trouble by giving us this vessel. Before my arrival she spent almost two-thirds of her time in port. Captain Conyngham did not give me enough to pay the crew’s wages and prize money, some of the proceeds of the prizes having been stopped as a result of his taking a French brig and sending her in to San Sebastian. I paid the officers and men from other funds, but not enough to satisfy them. I have not received a dollar more than what covered my expenses and will prove it. I distributed that money according to Congressional rules: I have taken receipts from all the men and do not care about their complaints. I found the ship with only a few officers; the men were in prison in San Sebastian, Bilbao, and elsewhere because of the capture of the French brig, and Captain Conyngham was offering to turn her over to the captain of a New England privateer in Bilbao.
As to your giving Captain Conyngham his future orders, you cannot do it without my consent as half-owner. I shall leave the whole matter to Congress, some of whose members understand business. We have had a report, I hope unfounded, that Captain Conyngham has been taken. I had intended to sail for home in a few days, but shall come to France instead to justify my conduct to you.

N.B. The prizes Captain Conyngham sent to Spain are stopped by order of the court, as a result of his taking the French brig.>
